                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Bradley Leak,               )            JUDGMENT IN CASE
                                        )
             Plaintiff(s),              )             3:18-cv-00671-FDW
                                        )
                  vs.                   )
                                        )
  N.C Department of Public Safety, et   )
                 al,
            Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 6, 2019 Order.

                                               February 6, 2019
